Citation Nr: 1033796	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Barry Salzman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida, which denied claims for service connection for a 
bilateral hip injury, a bilateral knee injury, a low back injury, 
sleep apnea, hypertension, degenerative joint disease [claimed as 
due to traumatic injury], a sinus condition [also claimed as 
infections/breathing problems/hole in septum], and bilateral 
hearing loss.     

In July 2010, the Veteran was afforded a hearing before Michelle 
Kane, who is the Veterans Law Judge rendering the determination 
in this claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran asserts that service connection is warranted for a 
bilateral hip disability, a bilateral knee disability, a lumbar 
spine disability, sleep apnea,
 a sinus disability, and hypertension, with the claims for a 
bilateral hip disability, and a bilateral knee disability, to 
include as secondary to a low back disability, and the claim for 
sleep apnea to include as secondary to a sinus disability.  See 
38 C.F.R. § 3.310 (2009).  In particular, he asserts that in 
September or October of 1989, he sustained an injury to his 
knees, hips, and low back after several pallets of computer paper 
fell on top of him.  He testified that he was taken by ambulance 
to Wiesbaden Regional Medical Center, where he was X-rayed "from 
head to toe," and "put on quarters."  He further testified 
that he was put on light duty/restrictions for one to two weeks; 
he indicated that he was released later that day, and that he was 
not treated overnight.  For all claims, the Veteran has indicated 
that he has had ongoing symptoms since his service.  

The Veteran's service treatment reports do not contain any 
mention of the aforementioned claimed injuries, nor does the 
claims file currently contain any accident reports, or a line of 
duty determination.  However, as discussed during the Veteran's 
hearing, his personnel file is not currently of record, and it 
was speculated that it may contain some evidence of the claimed 
injuries.  Accordingly, on remand, an attempt should be made to 
obtain the Veteran's personnel file.  

In addition, other than some reports dated between 1987 and 1989 
which are not relevant to the issues on appeal, there are no 
records from the Wiesbaden Regional Medical Center ("WRMC") 
concerning the above accident.  On Remand, the RO/AMC must 
attempt to obtain all available service treatment reports from 
the WRMC.  If such records are determined to be unavailable, the 
RO/AMC must make a formal determination of this, and so notify 
the Veteran.  38 C.F.R. § 3.159(c)-(e) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 
43186 (1995).  

Finally, the Veteran testified that an accident investigation was 
completed by the Air Force.  Attempts should also be made to 
obtain these documents.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran asserts that he has had symptoms of all 
of the claimed disabilities since his service, and he has not yet 
been afforded an examination.  On remand, the Veteran should be 
scheduled for examinations, to include etiological opinions.   

The appellant is hereby notified that it is his responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Finally, with regard to the claim for bilateral hearing loss, the 
RO denied the claim in an October 2007 rating decision.  In May 
2008, the Veteran filed a timely notice of disagreement (NOD).  A 
statement of the case has not yet been issued as to this claim.  
Because a timely NOD was filed to the October 2007 rating 
decision, the RO must now provide the Veteran with a statement of 
the case on the issue of service connection for bilateral hearing 
loss.  See Manlincon v. West, 12 Vet. App. 238 (1999).    




Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
respect to the issue of entitlement to 
service connection for bilateral hearing 
loss.  The Veteran should be advised that 
he may perfect his appeal of this issue by 
filing a Substantive Appeal within 60 days 
of the issuance of the Statement of the 
Case, see 38 C.F.R. § 20.302(b).  

2.  The Veteran's service personnel records 
should be obtained.

3.  Contact the National Personnel Records 
Center (NPRC) and any other appropriate 
relevant federal records depository and 
request a copy of the accident 
investigation conducted between September 
and November 1989 concerning the Veteran's 
injury at Lindsey Air Station, Weisbaden, 
Germany.

4.  Contact the National Personnel Records 
Center (NPRC) and any other appropriate 
relevant federal records depository and 
request a copy of all service treatment 
reports not currently associated with the 
claims folder, to specifically include 
any reports from the Wiesbaden Regional 
Medical Center, Lindsey Air Station, 
Germany dated from September to 
November 1989.  As the Air Station has 
closed since the Veteran's period of 
service, a search of retired records may be 
required.

If, after inquiry, it is determined that no 
further records are obtainable, VA's 
efforts, and any resolution determined, 
must be fully documented for the record, 
and the Veteran should be notified in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).  

5.  After obtaining all of the above 
evidence, to the extent available, schedule 
the Veteran for an examination of his hips, 
knees, and lumbar spine, and examinations 
for his sleep apnea, sinuses, and 
hypertension, in order to ascertain whether 
any of the claimed conditions were caused 
by his service, to include, if appropriate, 
opinions as to whether a hip disability, 
and/or a knee disability, was caused or 
aggravated by a low back disability, and 
whether sleep apnea was caused or 
aggravated by a sinus disability.  The 
claims folder and a copy of this REMAND 
should be reviewed by the examiner(s), 
and the examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).    

a)  The examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veteran has: 
1) a hip disability, 2) a knee disability, 
3) a lumbar spine disability, 4) sleep 
apnea, 5) a sinus disability, or 6) 
hypertension, that was caused by his 
service (which ended in August 1991).  

b) If, and only if, the examiner 
determines that the Veteran has a lumbar 
spine disability that was caused by his 
service, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the Veteran has a 
hip disability, and/or a knee disability, 
that was caused or aggravated by his low 
back disability;

If, and only if, the examiner determines 
that a hip disability, and/or a knee 
disability, was aggravated by a low back 
disability, the examiner should provide the 
baseline level of severity of the Veteran's 
hip disability, and/or knee disability (as 
appropriate) (i.e., pathology, nature, 
frequency, and degree of severity of 
symptoms) existing prior to the onset of 
aggravation, and the level of severity of 
the disability after aggravation occurred.  
If any of the increase in severity of the 
hip disability, and/or the knee disability, 
is due to natural progress, the examiner 
should indicate the degree of disability 
due to natural progression.  See generally 
38 C.F.R. § 3.310(b) (2009).  

c) If, and only if, the examiner 
determines that the Veteran has a sinus 
disability that was caused by his service, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the Veteran has sleep apnea 
that was caused or aggravated by his sinus 
disability; 

If, and only if, the examiner determines 
that sleep apnea was aggravated by a sinus 
disability, the examiner should provide the 
baseline level of severity of the Veteran's 
sleep apnea (i.e., pathology, nature, 
frequency, and degree of severity of 
symptoms) existing prior to the onset of 
aggravation, and the level of severity of 
the disability after aggravation occurred.  
If any of the increase in severity of the 
sleep apnea is due to natural progress, the 
examiner should indicate the degree of 
disability due to natural progression.  Id.  

d) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

e) If the examiner(s) cannot express any of 
the requested opinions, the examiner(s) 
should explain the reasons therefor.

6.  The RO/AMC should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


